Per CuRiAM.
The National Surety Company and Harry N. Levey, ancillary receiver, filed a motion that they desired to abandon their *828appeal to the Supreme Court, and moved that they be allowed to withdraw tbeir appeal, which has been allowed by this Court. The demurrer of the National Surety Corporation is alone to be considered on this appeal. The defendant National Surety Corporation contends it is not a necessary party to the action. This contention cannot be sustained. It was made a party and took no exception to the order of the judge at the time. Taking the pleadings as a whole, and all reasonable inferences to be drawn therefrom, we do not think that the demurrer of the National Surety Corporation can be sustained. The matter goes back for a hearing on the merits. Therefore, we see no reason to go into a discussion of the pros and cons of the matter. Allowing the plaintiffs to amend the complaint was in the discretion of the court below. The judgment of the court below is
Affirmed.